This action was brought originally in the Lucas Common Pleas by Prank B. Losee as administrator of the estate of Olive A. Marquardt against Edward H. Krieger personally and as executor of the will oí John H. Marquardt.
It appears that Olive Marquardt transferred the property in question to her husband John Marquardt, during her life time and it is this conveyance that Losee is attempting to have declared void on the ground that Olive Marquardt was mentally unbalanced, in support of which certain proceedings of the Probate Court were introduced to show that a guardian had been appointed subsequent; to an accident which effected her mind.
The judgment of the Common Pleas in favor of Krieger was affirmed by the Court of Appeals.
Losee in the Supreme Court contends;
1. That the court erred in its charge to the jury by emphasizing that Olive Marquardt had a right to make a disposition of her property.
2. That the court erred in its charge in assuming as facts certain matters which were in dispute concerning whether or not a transfer of the property had been made.